EXHIBIT 10-7-3

STOCK OPTION

TERMS AND CONDITIONS FOR DIRECTORS

Under the

Gannett Co., Inc.

2001 Omnibus Incentive Compensation Plan

These Terms and Conditions, dated [                    ], govern the grant of
stock options (“Options”) under the 2001 Omnibus Incentive Compensation Plan
(the “Plan”) to Gannett directors (the “Option Holder”), as set forth below.
Terms used herein that are defined in the Plan shall have the meaning ascribed
to them in the Plan. If there is any inconsistency between the defined terms of
these Terms and Conditions and the terms of the Plan, the Plan’s terms shall
supersede and replace the conflicting terms herein.

1. Grant of Options. Pursuant to the provisions of (i) the Plan, (ii) the
individual Letter Agreements governing each grant, and (iii) these Terms and
Conditions, the Company has granted to the Option Holder the number of options
(“Options”) to purchase the number of shares of common stock of the Company
(“Common Stock”) set forth on the applicable Letter Agreement, at the purchase
price per share stated in such Letter Agreement (“Option price”).

2. Exercisability. Except as otherwise provided in Section 14 below, the Options
shall become exercisable as specified in the relevant Letter Agreement. The
Options may be partially exercised from time to time within such percentage
limitations, but no partial exercise of the Options will be permitted for less
than ten shares of Common Stock. In no event shall the Options be exercisable in
whole or in part after the Option Expiration Date specified in the relevant
Letter Agreement. Upon an Option Holder’s ceasing to be a Director of the
Company, if the Option Holder has completed at least three full years of service
as a director, the Options will continue to vest and may be exercised in
accordance with Sections 6 and 7 below. Upon any other cessation of being a
Director, the Options will be automatically canceled.

3. Method of Exercising Options. The Options may be exercised from time to time
by written or electronic notice (in the form prescribed by the Company)
delivered to and received by the Company (unless the Option Holder elects to
make a “cashless exercise”), which notice shall be signed by the Option Holder
and shall state the election to exercise the Options



--------------------------------------------------------------------------------

and the number of whole shares of Common Stock with respect to which the Options
are being exercised. Such notice must be accompanied by a check payable to the
Company, or such other consideration allowed pursuant to the Plan, in payment of
the full Option price for the number of shares purchased. As soon as practicable
after it receives such notice and payment, as applicable, and following receipt
from the Option Holder of payment for any taxes which the Company is required by
law to withhold by reason of such exercise, the Company will deliver to the
Option Holder a certificate or certificates for the shares of Common Stock so
purchased. Options may also be exercised by the delivery of shares in payment of
the exercise price or pursuant to a “cashless exercise” procedure, subject to
securities law restrictions, or by any other means the Executive Compensation
Committee of the Company (the “Committee”), in its sole discretion, determines
is consistent with the Plan’s purpose and applicable law. The delivery of
previously acquired shares may be made by attestation. Payment of any
withholding taxes due upon exercise of Options may be made by withholding
shares.

4. Reduction in Number Of Shares Subject to Options. Upon the exercise of one or
more Options, the number of shares of Common Stock subject to the Options shall
be reduced one-for-one.

5. Forfeiture and Cancellation of Options.

(a) Expiration of Term. On the Expiration Date, the unexercised Options shall be
canceled automatically.

(b) Termination of Directorship. Except as provided in Sections 6, 7, and 14
below, or except as otherwise determined by the Committee in its sole
discretion, the Options shall automatically be canceled upon the Option Holder’s
ceasing to be a Director of the Company for any reason.

(c) Forfeiture of Option Gains Because of Misconduct.

(i) The Option Holder shall reimburse the Company the amount of the gross option
gain realized or obtained by the Option Holder or any transferee resulting from
the exercise of any Company stock options during the twelve-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of a financial document as to
which the Company subsequently prepared and issued or filed a “Restatement” (as
defined below).

 

- 2 -



--------------------------------------------------------------------------------

(ii) This reimbursement requirement shall only apply to Option Holders who
either: (a) knowingly or negligently engaged in the misconduct referred to in
paragraph 5(c)(iv), or knowingly or negligently failed to prevent such
misconduct, or (b) are subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002.

(iii) The gross option gain to be reimbursed shall be measured at the date of
exercise and shall be equal to the difference between the Fair Market Value of
the purchased Common Stock on the date of exercise and the exercise price paid
by the Option Holder therefore.

(iv) For purposes of this section, “Restatement” means an accounting restatement
the Company is required to prepare due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws.

6. Termination of Directorship After Three Full Years of Service. Upon
termination of the Option Holder’s directorship after the Option Holder has
served three full years as a Director of the Company, but less than six full
years, the Options vested at the time of such termination may be exercised by
the Option Holder, provided that such exercise occurs both before the Option
Expiration Date and within one year after the Option Holder’s termination. Any
Options not vested as of the date of termination will continue vesting during
this post-termination exercise period in accordance with the Options’ original
vesting schedule; provided that if the Option Holder ceases to be a Director of
the Company due to the age of service limitations set forth in the Company’s
Bylaws, the Options shall automatically become fully vested. Upon the expiration
of such post-termination exercise period, all unexercised vested Options and all
unvested Options will be canceled.

7. Termination of Directorship After Six or More Full Years of Service. Upon
termination of the Option Holder’s directorship after the Option Holder has
served six or more full years of service as a Director of the Company, the
Options vested at the time of such termination may be exercised by the Option
Holder, provided that such exercise occurs both before the Option Expiration
Date and within (i) two years after the Option Holder’s termination if the
Option Holder has served at least six full years of service (but less than nine)
as a Director of the Company; or (ii) three years after the Option Holder’s
termination if the Option Holder has served nine or more full years of service
as a Director of the Company. Any Options not vested as of the date of
termination will continue vesting during the applicable post-termination
exercise

 

- 3 -



--------------------------------------------------------------------------------

period in accordance with the Options’ original vesting schedule; provided that
if the Option Holder ceases to be a Director of the Company due to the age of
service limitations set forth in the Company’s Bylaws, the Options shall
automatically become fully vested. Upon the expiration of such post-termination
exercise period, all unexercised vested Options and all unvested Options will be
canceled.

8. Non-Assignability. The Options shall not be assignable or transferable by the
Option Holder, except by (i) will or by the laws of descent and distribution or
(ii) with the consent of the Option Holder, by authorization of, or pursuant to
procedures established by, the Committee to a member of the Option Holder’s
family and/or a trust whose beneficiaries are members of the Option Holder’s
family or to such other persons or entities as may be approved by the Committee.
During the life of the Option Holder, the Options shall be exercisable only by
the Option Holder or by the Option Holder’s guardian or legal representative or,
following a transfer pursuant to (ii) above, by the approved transferee. Upon
the Option Holder’s death, the Option may be exercised by the Option Holder’s
estate, or by a person who acquires the right to exercise the Option by bequest
or inheritance or by reason of the death of the Option Holder to the extent
provided for in Sections 6 and 7.

9. Rights as a Shareholder. The Option Holder shall have no rights as a
shareholder by reason of the Options unless and until certificates for shares of
Common Stock are issued to him or her.

10. Discretionary Plan. The Plan is discretionary in nature and may be suspended
or terminated by the Company at any time. With respect to the Plan, (a) each
grant of an Option is a one-time benefit which does not create any contractual
or other right to receive future grants of Options, or benefits in lieu of
Options; (b) all determinations with respect to any such future grants,
including, but not limited to, the times when the Option shall be granted, the
number of shares subject to each Option, the Option price, and the times when
each Option shall be exercisable, will be at the sole discretion of the Company;
(c) the Option Holder’s participation in the Plan is voluntary; (d) the Option
is not part of normal and expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payment, bonuses,
long-service awards, pension or retirement benefits, or similar payments;
(e) the future value of the shares underlying the Options is unknown and cannot
be predicted with certainty; and (f) if the underlying shares do not increase in
value, the Option will have no value.

 

- 4 -



--------------------------------------------------------------------------------

11. Effect of Plan. The Plan is hereby incorporated by reference into these
Terms and Conditions, and these Terms and Conditions are subject in all respects
to the provisions of the Plan, including without limitation the authority of the
Committee to adjust awards and to make interpretations and other determinations
with respect to all matters relating to these Terms and Conditions, the
applicable Letter Agreements, the Plan, and awards made pursuant thereto. These
Terms and Conditions shall apply to grants of Options made to the Option Holder
from the date hereof until such time as revised Terms and Conditions are
effective.

12. Notice. Notices hereunder shall be in writing and if to the Company shall be
addressed to the Secretary of the Company at 7950 Jones Branch Drive, McLean,
Virginia 22107 and if to the Option Holder shall be addressed to the Option
Holder at his or her address as it appears on the Company’s records.

13. Successors and Assigns. The applicable Letter Agreement and these Terms and
Conditions shall be binding upon and inure to the benefit of the successors and
assigns of the Company and, to the extent provided in Section 8 hereof, to the
heirs, legatees and personal representatives of the Option Holder.

14. Change in Control Provisions. Notwithstanding anything to the contrary in
these Terms and Conditions, the following provisions shall apply to all Options
granted under the attached Letter Agreement:

(a) Definitions. As used in Article 15 of the Plan and in these Terms and
Conditions, a “Change in Control” shall mean the first to occur of the
following:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates or (iv) any acquisition
pursuant to a transaction that complies with Sections 14(a)(iii)(A),
14(a)(iii)(B) and 14(a)(iii)(C);

 

- 5 -



--------------------------------------------------------------------------------

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business

 

- 6 -



--------------------------------------------------------------------------------

Combination, and (C) at least a majority of the members of the board of
directors of the corporation or entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(b) Acceleration Provisions. In the event of the occurrence of a Change in
Control, all outstanding Options shall become fully exercisable during their
remaining term. The benefits that may accrue to the Option Holder under this
Section may be affected by the “Limited Vesting” provisions of Sections 15.3 and
15.4 of the Plan.

(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by the Option Holder in
connection with any actual, threatened or contemplated litigation or legal,
administrative or other proceedings involving the provisions of this Section 14,
whether or not initiated by the Option Holder. The Company agrees to pay such
amounts within 10 days following the Company’s receipt of an invoice from the
Option Holder, provided that the Option Holder shall have submitted an invoice
for such amounts at least 30 days before the end of the calendar year next
following the calendar year in which such fees and disbursements were incurred.

15. Grant Subject to Applicable Regulatory Approvals. Any grant of Options under
the Plan is specifically conditioned on, and subject to, any regulatory
approvals required in the Director’s country. These approvals cannot be assured.
If necessary approvals for grant or exercise are not obtained, the Options may
be canceled or rescinded, or they may expire, as determined by the Company in
its sole and absolute discretion.

16. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.

 

- 7 -